Title: To James Madison from Richard S. Hackley, 23 May 1819
From: Hackley, Richard S.
To: Madison, James


Sir
Madrid 23d May 1819.
Having had much satisfaction, by an intimate & friendly intercourse with Don Mariano Lagaska director of the Royal Botanic Garden in this Capital, it occured to me, that I might render some service to my native state by forwarding to its patriotic agracultural society, (at the head of which, I have great pleasure in observing your name) a collection from that Valuable deposit, Which I now do, to the Care of Mrs. Hackley at Richmond, who will forward them as you shall direct.
The Letter of Señor Lagaska, accompanying The Packet, will explain his wishes respecting his Intercourse, with your Society, which I hope may be hereafter made useful in the advancement, of the objects of your Establishment.
Señor Lagaska is a man, respectable for his scientific acquirements, and his private character, and would be really an acquisition to our Country—Where he is desirous of emigrating provided he could be assured of a professorship, in either The Latin, French, or Spanish Languages, or in Botany. I mention this, because, I remark the progress making in great Establishments for The education of the youth of our State, consequently it is probable such a man, may be wanted, and I may add, that his political principles are in unison with those of our Country.
The last paragraph you will do me the favor to consider as private, as its publicity might do harm to an enlightened & valuable member of Society, were he more fortunately Situated—And Shd. you feel it proper to write this Gentleman at any time, It may be proper to address him under the care of our Minister at this Court. I am Sir with sentiments of great Consideration & respect, Your mo: Ob sert.

Richd. S: Hackley

June 29th. 1819.
His Excellency John Forsyth, our minister at this Court has had the goodness, to forward the Packet named above, & I yesterday had the pleasure to present Mr. Lagaska to him. The Minister had sugested the posibility, That Mr. L. might be a great aquisition to the Center College now establishing in our Native State. I wish Sincerely it may prove so. With much Respect
R. S. H.
